 

AMENDMENT NO. 1 TO

AGREEMENT AND PLAN OF REORGANIZATION

 

This AMENDMENT NO. 1 to the AGREEMENT AND PLAN OF REORGANIZATION is entered into
as of November 6, 2013 by and among Andina Acquisition Corporation (“Andina”),
Andina Merger Sub, Inc. (“Merger Sub”), Tecnoglass S.A. (“Tecnoglass”) and C.I.
Energia Solar S.A. E.S. Windows (“ES” and together with Tecnoglass, the
“Company”). Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Merger Agreement (as defined below).

 

WHEREAS, the parties entered into that certain Agreement and Plan of
Reorganization dated as of August 17, 2013 (the “Merger Agreement”) providing
for the Merger; and

 

WHEREAS, in accordance with Section 10.10 of the Merger Agreement, the parties
wish to amend certain terms and provisions of the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.          The references to February 28, 2014 in Sections 1.14(a) and (b),
February 28, 2015 in Sections 1.14(c) and (d) and February 29, 2016 in Sections
1.14(e) and (f) of the Merger Agreement are hereby amended to be December 31,
2014, December 31, 2015 and December 31, 2016, respectively.

 

2.          The Merger Agreement is hereby amended to add the following new
Section 5.20:

 

“5.20     Fiscal Year End. On or prior to the Closing, Parent shall change its
fiscal year end to December 31.”

 

3.          The reference to December 16, 2013 in Section 8.1(b) of the Merger
Agreement is hereby amended to be December 22, 2013.

 

4.          Except as specifically provided in this Amendment No. 1, no
provision of the Merger Agreement is modified, changed, waived, discharged or
otherwise terminated and the Merger Agreement shall continue to be in full force
and effect. This Amendment No. 1, together with the Merger Agreement,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof.
This Amendment No. 1 may be executed and delivered (including by facsimile) in
several counterparts, each of which shall constitute an original and all of
which, when taken together, shall constitute one agreement.

 

[Remainder of Page Left Blank Intentionally]

 

 

 

 

IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed and delivered by
the duly authorized officers of the parties as of the date first written above.

 

  ANDINA ACQUISITION CORPORATION         By:  /s/ B. Luke Weil     Name: B. Luke
Weil     Title: Chief Executive Officer         ANDINA MERGER SUB, INC.        
By: /s/ B. Luke Weil     Name: B. Luke Weil     Title: Chief Executive Officer  
      TECNOGLASS S.A.         By: /s/ Jose M. Daes     Name: Jose M. Daes    
Title: Authorized Agent         C.I. ENERGIA SOLAR S.A. E.S. WINDOWS         By:
/s/ Jose M. Daes     Name: Jose M. Daes     Title: Authorized Agent

 

2

 